DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 8, 10-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ukrazhenko (RU 2236328).
Regarding claim 1, Ukrazhenko discloses a cutting tool comprising a main body 2 which extends along a longitudinal central axis of rotation. At least one cutting insert carrier 3 is arranged radially adjustably on the main body and an adjusting device is provided for adjusting the position of the cutting insert carrier with respect to the main body. The adjusting device comprises a threaded sleeve 5/6 arranged non-rotatably but axially adjustably in the main body and a screw drive 8 drives the threaded sleeve.
Regarding claim 3, Ukrazhenko discloses the screw drive being able to be axially displaced by a piston 7 which delimits a pressure chamber in the main body.
Regarding claim 4, Ukrazhenko discloses the screw drive comprising a threaded spindle (male threaded portion of screw 8 as seen in Fig. 2) screwed with the threaded sleeve.
Regarding claim 8, Ukrazhenko discloses the threaded spindle able to be actuated on a front face of the main body (see Fig. 1).
Regarding claim 10, Ukrazhenko discloses the threaded sleeve cooperating with the cutting insert carrier via a wedge gear (e.g. where 5 points in Fig. 2).
Regarding claim 11, Ukrazhenko discloses an alignment device 9 arranged between the cutting insert carrier and the threaded sleeve for radial positional adjustment of the cutting insert carrier with respect to the main body.
Regarding claim 14, Ukrazhenko discloses the cutting tool comprising a plurality of cutting insert carriers arranged around the longitudinal central axis at predefined angular distances and which are each supported on the threaded sleeve (see Fig. 1).
Claims 1-2, 4-5, 8, 10-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank (WO 03013769).
Regarding claim 1, Frank discloses a cutting tool comprising a main body 2 which extends along a longitudinal central axis of rotation. At least one cutting insert carrier 21 is arranged radially adjustably on the main body along with an adjusting device for adjusting the position of the cutting insert carrier with respect to the main body. The adjusting device comprises a threaded sleeve 5/9 arranged non-rotatably but axially adjustably in the main body and a screw drive 1 driving the threaded sleeve.
Regarding claim 2, Frank discloses a compression spring 7 (see Fig. 3b) being arranged between the threaded sleeve and the screw drive.
Regarding claim 4, Frank discloses the screw drive comprising a threaded spindle (male threaded portion) screwed with the threaded sleeve.
Regarding claim 5, Frank discloses the threaded spindle being formed from a differential threaded spindle (Abstract), the screw drive further comprising a bearing bushing 10/11 held non-rotatably in the main body. The differential screw is screwed with a first threaded portion in the threaded sleeve 5/9 and a second threaded portion to the bearing bushing 10/11 (see Figs. 3 & 3b).
Regarding claim 8, Frank discloses the threaded spindle able to be actuated on a front face of the main body.
Regarding claim 10, Frank discloses the threaded sleeve cooperating with the cutting insert carrier via a wedge gear 13/V.
Regarding claim 11, Frank discloses an alignment device V/25 arranged between the cutting insert carrier and the threaded sleeve for radial positional adjustment of the cutting insert carrier with respect to the main body.
Regarding claim 14, Frank discloses a plurality of cutting insert carriers arranged around the longitudinal central axis at predefined angular distances and which are each supported on the threaded sleeve (Figs. 2/2a).
Allowable Subject Matter
Claims 6-7, 9, 12-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722